Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Salinca et al (US Publication No. 2014/0108656 A1) teaches load balancing in handwritten signature authentication system including receiving a job request to perform biometric operation, job request including input data, and identifying a database to be used, database plug-in to provide read/write access, restructuring the biometric operation as a plurality of tasks, assigning the number of entries to one of more tasks, generating worker process, assigning each task to the plurality of one or more worker process and distributing the plurality of tasks and collecting results produced by each worked process and reporting result to a user.

Shin et al. (US Publication No. 2012/0169463 A1) teaches authenticating biometric information including job request by obtaining the separated biometric information that are managed by a plurality of databases and composing registered biometric information.



The combination of prior art of record does not expressly teach or render obvious the limitations of “job request including input data identifying a database to be used, database plug-in and biometric operations plug-in function to be performed across a number of entries in the database, distributing the plurality of tasks among the worker process, the worker process acquiring their functionality from the database plug-in and biometric plug-ins”, when taken in the context of the claims as a whole, as recited in claim independent claims 38, 49 and 60 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABU ZAR GHAFFARI/           Primary Examiner, Art Unit 2195